
	
		I
		111th CONGRESS
		1st Session
		H. R. 1332
		IN THE HOUSE OF REPRESENTATIVES
		
			March 5, 2009
			Mr. Costa (for
			 himself, Mr. Putnam,
			 Mr. Peterson,
			 Mr. Deal of Georgia,
			 Mr. Cardoza,
			 Mr. Barton of Texas,
			 Mr. Farr, Mr. Shimkus, Mr.
			 Engel, Mr. Radanovich,
			 Mr. Thompson of California,
			 Mr. Terry,
			 Mr. Salazar,
			 Mr. Boswell,
			 Ms. Herseth Sandlin,
			 Mr. Walden,
			 Mr. Cuellar,
			 Mr. Kagen,
			 Mr. Scott of Georgia,
			 Ms. Ros-Lehtinen,
			 Mr. Burgess, and
			 Mr. Baca) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce, and in addition to the Committee on
			 Agriculture, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To amend the Federal Food, Drug, and Cosmetic Act with
		  respect to the safety of the food supply.
	
	
		1.Short title; references;
			 table of contents
			(a)Short
			 titleThis Act may be cited as the Safe Food Enforcement, Assessment, Standards, and
			 Targeting Act of 2009 or as the Safe FEAST Act of 2009 .
			(b)ReferencesExcept
			 as otherwise specified, whenever in this Act an amendment is expressed in terms
			 of an amendment to a section or other provision, the reference shall be
			 construed to be made to a section or other provision of the Federal Food, Drug,
			 and Cosmetic Act (21 U.S.C. 301 et seq.).
			(c)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; references; table of contents.
					Title I—General Food Provisions
					Sec. 101. Inspection of records during food-related
				emergencies.
					Sec. 102. Registration of food facilities.
					Sec. 103. Mandatory recall authority.
					Sec. 104. Hazard analysis and risk-based preventive
				controls.
					Sec. 105. Performance standards.
					Sec. 106. Standards for the safety of fruits and
				vegetables.
					Sec. 107. Targeting of inspection resources for domestic
				facilities, foreign facilities, and ports of entry; annual report.
					Sec. 108. Administrative detention of food.
					Sec. 109. National agriculture and food defense
				strategy.
					Sec. 110. Food and Agriculture Coordinating
				Councils.
					Sec. 111. Authority to collect fees.
					Title II—Detection and surveillance
					Sec. 201. Recognition of laboratory accreditation for analyses
				of foods.
					Sec. 202. Integrated consortium of laboratory
				networks.
					Sec. 203. Building domestic capacity.
					Sec. 204. Enhancing traceback and recordkeeping.
					Sec. 205. Surveillance.
					Title III—Specific provisions for imported food
					Sec. 301. Foreign supplier verification program.
					Sec. 302. Voluntary qualified importer program.
					Sec. 303. Authority to require import certifications for
				food.
					Sec. 304. Prior notice of imported food shipments.
					Sec. 305. Review of a regulatory authority of a foreign
				country.
					Sec. 306. Building capacity of foreign governments with respect
				to food.
					Sec. 307. Inspection of foreign food facilities.
					Sec. 308. Third-party accreditation of qualified auditors and
				audit agents.
					Sec. 309. Jurisdiction; authorities.
				
			IGeneral Food
			 Provisions
			101.Inspection of
			 records during food-related emergencies
				(a)In
			 generalSection 414 (21
			 U.S.C. 350c) is amended—
					(1)by redesignating subsections (b), (c), and
			 (d) as subsections (c), (d), and (e), respectively; and
					(2)by inserting after
			 subsection (a) the following:
						
							(b)Records
				inspections during food-related emergenciesIf the Secretary has a reasonable belief
				that an article of food presents a threat of serious adverse health
				consequences or death to humans or animals, during a food-related emergency,
				the Secretary—
								(1)may have access to
				and copy all records relating to such article of food in the same manner and
				for the same purpose as described in subsection (a); and
								(2)shall, from each person (excluding farms
				and restaurants) who manufactures, processes, packs, distributes, receives,
				holds, or imports an article of food related to the article of food referred to
				under paragraph (1) (such as an article of food produced on the same
				manufacturing line or any other article of food that the Secretary reasonably
				believes is likely to be affected in a similar manner) at the request of an
				officer or employee duly designated by the Secretary, have permission for such
				officer or employee, upon presentation of appropriate credentials and a written
				notice to such person, at reasonable times and within reasonable limits and in
				a reasonable manner, to have access to and copy all records relating to such
				article that are needed to assist the Secretary in determining whether the food
				presents a threat of serious adverse health consequences or death to humans or
				animals.
								.
				
					(b)Conforming
			 amendments
					(1)Section 301(e) (21
			 U.S.C. 331(e)) is amended by striking 414(b) and inserting
			 414(c).
					(2)Section 704(a)(1)
			 (21 U.S.C. 374(a)(1)) is amended by striking 414(d) and
			 inserting 414(e).
					102.Registration of
			 food facilities
				(a)Updating of food
			 category regulations; biennial registration renewalSection 415(a) (21 U.S.C. 350d(a)) is
			 amended—
					(1)in paragraph (2),
			 by—
						(A)striking
			 conducts business and and inserting conducts business,
			 the e-mail address for the contact person of the facility, and;
			 and
						(B)inserting ,
			 or any other food categories as determined appropriate by the Secretary,
			 including by guidance) after Code of Federal
			 Regulations;
						(2)by redesignating
			 paragraphs (3) and (4) as paragraphs (4) and (5), respectively; and
					(3)by inserting after
			 paragraph (2) the following:
						
							(3)Biennial
				registration renewalDuring the period beginning on October 1 and
				ending on December 31 of each even-numbered year, a registrant that has
				submitted a registration under paragraph (1) shall submit to the Secretary a
				renewal registration containing the information described in paragraph (2). The
				Secretary shall provide for an abbreviated registration renewal process for any
				registrant that has not had any changes to such information since the
				registrant submitted the preceding registration or registration renewal for the
				facility
				involved.
							.
					(b)Suspension of
			 registration
					(1)In
			 generalSection 415 (21 U.S.C. 350d) is amended—
						(A)in subsection
			 (a)(2), by inserting after the first sentence the following: The
			 registration shall contain a consent to permit the Secretary to inspect such
			 facility.;
						(B)by redesignating
			 subsections (b) and (c) as subsections (c) and (d), respectively; and
						(C)by inserting after
			 subsection (a) the following:
							
								(b)Suspension of
				registration
									(1)In
				generalIf the Secretary determines that food manufactured,
				processed, packed, or held by a facility registered under this section has a
				reasonable probability of causing serious adverse health consequences or death
				to humans or animals, the Secretary may by order suspend the registration of
				the facility under this section in accordance with this subsection.
									(2)Hearing on
				suspensionThe Secretary shall provide the registrant subject to
				an order under paragraph (1) with an opportunity for an informal hearing, to be
				held as soon as possible but not later than 2 days after the issuance of the
				order, on the actions required for reinstatement of registration and why the
				registration that is subject to suspension should be reinstated. The Secretary
				shall reinstate a registration if the Secretary determines, based on evidence
				presented, that adequate grounds do not exist to continue the suspension of the
				registration.
									(3)Post-hearing
				corrective action plan; vacating of order
										(A)Corrective
				action planIf, after providing opportunity for an informal
				hearing under paragraph (2), the Secretary determines that the suspension of
				registration remains necessary, the Secretary shall require the registrant to
				submit a corrective action plan to demonstrate how the registrant plans to
				correct the conditions found by the Secretary. The Secretary shall review such
				plan in a timely manner.
										(B)Vacating of
				orderUpon a determination by the Secretary that adequate grounds
				do not exist to continue the suspension actions required by the order, or that
				such actions should be modified, the Secretary shall vacate the order or modify
				the order.
										(4)Effect of
				suspensionIf the registration of a facility is suspended under
				this subsection, such facility shall not import food or offer to import food
				into the United States, or otherwise introduce food into interstate commerce in
				the United States.
									(5)RegulationsThe
				Secretary shall promulgate regulations that describe the standards officials
				will use in making a determination to suspend a registration, and the format
				such officials will use to explain to the registrant the conditions found at
				the facility.
									(6)No
				delegationThe authority conferred by this subsection to issue an
				order to suspend a registration or vacate an order of suspension shall not be
				delegated to any officer or employee other than the
				Commissioner.
									.
						(2)Imported
			 foodSection 801(l) (21 U.S.C. 381(l)) is amended by inserting
			 (or for which a registration has been suspended under such
			 section) after section 415.
					(c)Conforming
			 amendments
					(1)Section 301(d) (21
			 U.S.C. 331(d)) is amended by inserting 415, after
			 404,.
					(2)Section 415(d), as
			 redesignated by subsection (b), is amended by adding at the end before the
			 period for a facility to be registered, except with respect to the
			 reinstatement of a registration that is suspended under subsection
			 (b).
					103.Mandatory
			 recall authority
				(a)In
			 generalChapter IV (21 U.S.C.
			 341 et seq.) is amended by adding at the end the following:
					
						418.Mandatory
				recall authority
							(a)Voluntary
				proceduresIf the Secretary determines, based on information
				gathered through the reportable food registry under section 417 or through any
				other means, that there is a reasonable probability that an article of food
				(other than infant formula) is adulterated under section 402 or misbranded
				under section 403(w) and the use of or exposure to such article will cause
				serious adverse health consequences or death to humans or animals, the
				Secretary shall provide the responsible party (as defined in section 417) with
				an opportunity to cease distribution and recall such article.
							(b)Prehearing order
				To cease distribution and give noticeIf the responsible party
				refuses to or does not voluntarily cease distribution or recall such article
				within the time and in the manner prescribed by the Secretary (if so
				prescribed), the Secretary may, by order require, as the Secretary deems
				necessary, such person to—
								(1)immediately cease
				distribution of such article; or
								(2)immediately notify
				all persons—
									(A)manufacturing,
				processing, packing, transporting, distributing, receiving, holding, or
				importing and selling such article; and
									(B)to which such
				article has been distributed, transported, or sold, to immediately cease
				distribution of such article.
									(c)Hearing on
				orderThe Secretary shall provide the responsible party subject
				to an order under subsection (b) with an opportunity for an informal hearing,
				to be held as soon as possible but not later than 2 days after the issuance of
				the order, on the actions required by the order and on why the article that is
				the subject of the order should not be recalled.
							(d)Post-hearing
				recall order and modification of order
								(1)Amendment of
				orderIf, after providing opportunity for an informal hearing
				under subsection (c), the Secretary determines that removal of the article from
				commerce is necessary, the Secretary shall, as appropriate—
									(A)amend the order to
				require recall of such article or other appropriate action;
									(B)specify a
				timetable in which the recall shall occur;
									(C)require periodic
				reports to the Secretary describing the progress of the recall; and
									(D)provide notice to
				consumers to whom such article was, or may have been, distributed.
									(2)Vacating of
				orderIf, after such hearing, the Secretary determines that
				adequate grounds do not exist to continue the actions required by the order, or
				that such actions should be modified, the Secretary shall vacate the order or
				modify the order.
								(e)Cooperation and
				consultationThe Secretary
				shall work with State and local public health officials in carrying out this
				section, as appropriate.
							(f)Public
				notificationIn conducting a
				recall under this section, the Secretary shall ensure that a press release is
				published regarding the recall, as well as alerts and public notices, as
				appropriate, in order to provide notification of the recall to consumers and
				retailers to whom such article was, or may have been, distributed. The
				notification shall include, at a minimum—
								(1)the name of the article of food subject to
				the recall; and
								(2)a description of
				the risk associated with such article.
								(g)No
				delegationThe authority conferred by this section to order a
				recall or vacate a recall order shall not be delegated to any officer or
				employee other than the Commissioner.
							(h)EffectNothing in this section shall affect the
				authority of the Secretary to request or participate in a voluntary
				recall.
							.
				(b)Prohibited
			 actsSection 301 (21 U.S.C. 331 et seq.) is amended by adding at
			 the end the following:
					
						(oo)The refusal or
				failure to follow an order under section
				418.
						.
				104.Hazard analysis
			 and risk-based preventive controls
				(a)In
			 generalChapter IV (21 U.S.C. 341 et seq.), as amended by section
			 103, is amended by adding at the end the following:
					
						419.Hazard analysis
				and risk-based preventive controls
							(a)In
				generalEach owner, operator, or agent in charge of a facility
				shall, in accordance with this section, evaluate the hazards that could affect
				food manufactured, processed, packed, or held by such facility, identify and
				implement preventive controls to significantly minimize or prevent their
				occurrence and provide assurances that such food is not adulterated under
				section 402 or misbranded under section 403(w), monitor the performance of
				those controls, and maintain records of this monitoring as a matter of routine
				practice.
							(b)Hazard
				analysisThe owner, operator, or agent in charge of a facility
				shall—
								(1)identify and
				evaluate known or reasonably foreseeable hazards that may be associated with
				the facility, including—
									(A)biological,
				chemical, physical, and radiological hazards, natural toxins, pesticides, drug
				residues, decomposition, parasites, allergens, and unapproved food and color
				additives; and
									(B)hazards that occur
				naturally, may be unintentionally introduced, or may be intentionally
				introduced, including by acts of terrorism; and
									(2)develop a written
				analysis of the hazards.
								(c)Preventive
				controlsThe owner, operator, or agent in charge of a facility
				shall identify and implement preventive controls, including at critical control
				points, if any, to provide assurances that—
								(1)hazards identified
				in the hazard analysis conducted under subsection (b) will be significantly
				minimized or prevented; and
								(2)the food
				manufactured, processed, packed, or held by such facility will not be
				adulterated under section 402 or misbranded under section 403(w).
								(d)Monitoring of
				effectivenessThe owner, operator, or agent in charge of a
				facility shall monitor the effectiveness of the preventive controls implemented
				under subsection (c) to provide assurances that the outcomes described in
				subsection (c) shall be achieved.
							(e)Corrective
				actionsThe owner, operator, or agent in charge of a facility
				shall establish procedures that a facility will implement if the preventive
				controls implemented under subsection (c) are found to be ineffective through
				monitoring under subsection (d).
							(f)VerificationThe
				owner, operator, or agent in charge of a facility shall verify that—
								(1)the preventive
				controls implemented under subsection (c) are adequate to control the hazards
				identified under subsection (b);
								(2)the owner,
				operator, or agent is conducting monitoring in accordance with subsection
				(d);
								(3)the owner,
				operator, or agent is making appropriate decisions about corrective actions
				taken under subsection (e); and
								(4)there is
				documented, periodic reanalysis of the plan under subsection (i) to ensure that
				the plan is still relevant to the raw materials, as well as to conditions and
				processes in the facility, and to new and emerging threats.
								(g)RecordkeepingThe
				owner, operator, or agent in charge of a facility shall maintain, for not less
				than 2 years, records documenting the monitoring of the preventive controls
				implemented under subsection (c), instances of nonconformance material to food
				safety, instances when corrective actions were implemented, and the efficacy of
				preventive controls and corrective actions.
							(h)Written plan and
				documentationEach owner,
				operator, or agent in charge of a facility shall prepare a written plan that
				documents and describes the procedures used by the facility to comply with the
				requirements of this section, including analyzing the hazards under subsection
				(b) and identifying the preventive controls adopted to address those hazards
				under subsection (c). High-risk facilities, as determined by the Secretary,
				shall submit such written plan to the Food and Drug Administration’s Center for
				Food Safety and Applied Nutrition. The Secretary or a duly authorized
				representative of the Secretary may review the plan and may make
				recommendations regarding the effectiveness of the plan in preventing or
				minimizing the threat of serious adverse health consequences or death to humans
				or animals. All facilities shall promptly make available such written plan,
				together with documentation that the plan is being implemented, to a duly
				authorized representative of the Secretary upon oral or written request.
							(i)Requirement To
				reanalyzeEach owner, operator, or agent in charge of a facility
				shall conduct a reanalysis under subsection (b) whenever a significant change
				is made in the activities conducted at a facility operated by such owner,
				operator, or agent if the change creates a reasonable potential for a new
				hazard or a significant increase in a previously identified hazard or not less
				frequently than once every 3 years, whichever is earlier. Such reanalysis shall
				be completed and additional preventive controls needed to address the hazard
				identified, if any, shall be implemented before the change in activities at the
				facility is commenced. Such owner, operator, or agent shall revise the written
				plan required under subsection (h) if such a significant change is made or
				document the basis for the conclusion that no additional or revised preventive
				controls are needed. The Secretary may require a reanalysis under this section
				to respond to new hazards and developments in scientific understanding.
							(j)Deemed
				compliance of seafood, juice, and low-acid canned food facilities in compliance
				with HACCPAn owner, operator, or agent in charge of a facility
				required to comply with 1 of the following standards and regulations with
				respect to such facility shall be deemed to be in compliance with this section,
				with respect to such facility:
								(1)The Seafood Hazard
				Analysis Critical Control Points Program of the Food and Drug
				Administration.
								(2)The Juice Hazard
				Analysis Critical Control Points Program of the Food and Drug
				Administration.
								(3)The Thermally
				Processed Low-Acid Foods Packaged in Hermetically Sealed Containers standards
				of the Food and Drug Administration (or any successor standards).
								(k)Exception for
				facilities in compliance with section 420This section shall not
				apply to a facility that is subject to section 420.
							(l)Authority with
				respect to certain facilitiesThe Secretary may, by regulation,
				exempt or modify the requirements for compliance under this section with
				respect to facilities that are solely engaged in the storage of packaged foods
				that are not exposed to the environment.
							(m)DefinitionsFor
				purposes of this section:
								(1)Critical control
				pointThe term critical control point means a point,
				step, or procedure in a food process at which control can be applied and is
				essential to prevent or eliminate a food safety hazard or reduce it to an
				acceptable level.
								(2)FacilityThe
				term facility means a domestic facility or a foreign facility that
				is required to register under section 415.
								(3)Preventive
				controlsThe term preventive controls means those
				risk-based, reasonably appropriate procedures, practices, and processes that a
				person knowledgeable about the safe manufacturing, processing, packing, or
				holding of food would have employed to significantly minimize or prevent the
				hazards identified under the hazard analysis conducted under subsection (a) and
				that are consistent with the current scientific understanding of safe food
				manufacturing, processing, packing, or holding at the time of the analysis.
				Those procedures, practices, and processes shall include the following:
									(A)Sanitation
				procedures for food contact surfaces and utensils and food-contact surfaces of
				equipment.
									(B)Supervisor,
				manager, and employee hygiene training.
									(C)An environmental
				monitoring program to verify the effectiveness of pathogen controls.
									(D)An allergen
				control program.
									(E)A recall
				contingency plan.
									(F)Good Manufacturing
				Practices (GMPs).
									(G)Supplier
				verification
				activities.
									.
				(b)Regulations
					(1)In
			 generalThe Secretary of Health and Human Services (referred to
			 in this Act as the Secretary) shall promulgate regulations to
			 establish science-based minimum standards for conducting a hazard analysis,
			 documenting hazards, implementing preventive controls, and documenting the
			 implementation of the preventive controls under section 419 of the Federal
			 Food, Drug, and Cosmetic Act (as added by subsection (a)).
					(2)ContentThe
			 regulations promulgated under paragraph (1) shall provide sufficient
			 flexibility to be applicable in all situations, including in the operations of
			 small businesses.
					(3)Rule of
			 constructionNothing in this subsection shall be construed to
			 provide the Secretary with the authority to apply specific technologies,
			 practices, or critical controls to an individual facility.
					(4)ReviewIn
			 promulgating the regulations under paragraph (1), the Secretary shall review
			 regulatory hazard analysis and preventive control programs in existence on the
			 date of enactment of this Act to ensure that the program under such section 419
			 is consistent, to the extent practicable, with applicable internationally
			 recognized standards in existence on such date.
					(c)Guidance
			 documentThe Secretary shall issue a guidance document related to
			 hazard analysis and preventive controls required under section 419 of the
			 Federal Food, Drug, and Cosmetic Act (as added by subsection (a)).
				(d)Prohibited
			 actsSection 301 (21 U.S.C. 331), as amended by section 103, is
			 amended by adding at the end the following:
					
						(pp)The operation of
				a facility that manufacturers, processes, packs, or holds food for sale in the
				United States if the owner, operator, or agent in charge of such facility is
				not in compliance with section
				419.
						.
				(e)No effect on
			 HACCP authoritiesNothing in the amendments made by this section
			 limits the authority of the Secretary under the Federal Food, Drug, and
			 Cosmetic Act (21 U.S.C. 301 et seq.) or the Public Health Service Act (42
			 U.S.C. 201 et seq.) to revise, issue, or enforce product and category-specific
			 regulations, such as the Seafood Hazard Analysis Critical Controls Points
			 Program, the Juice Hazard Analysis Critical Control Program, and the Thermally
			 Processed Low-Acid Foods Packaged in Hermetically Sealed Containers
			 standards.
				(f)Effective
			 date
					(1)General
			 ruleThe amendments made by this section shall take effect 18
			 months after the date of enactment of this Act.
					(2)ExceptionsNotwithstanding
			 paragraph (1)—
						(A)the amendments
			 made by this section shall apply to a small business (as defined by the
			 Secretary) after the date that is 2 years after the date of enactment of this
			 Act; and
						(B)the amendments
			 made by this section shall apply to a very small business (as defined by the
			 Secretary) after the date that is 3 years after the date of enactment of this
			 Act.
						105.Performance
			 standardsThe Secretary shall,
			 not less frequently than every 2 years, review and evaluate relevant health
			 data and other relevant information, including from toxicological and
			 epidemiological studies and analyses, to determine the most significant
			 food-borne contaminants and, when appropriate to reduce the risk of serious
			 illness or death to humans or animals, to prevent the adulteration of the food
			 under section 402 of the Federal Food, Drug, or Cosmetic Act (21 U.S.C. 342),
			 or to prevent the spread of communicable disease under the Public Health
			 Service Act (42 U.S.C. 201 et seq.), shall issue contaminant-specific,
			 science-based guidance documents, actions levels, or regulations. Such guidance
			 documents, action levels, or regulations shall apply to products or product
			 classes, take into account naturally occurring substances in the case of raw
			 agricultural products, and shall not be written to be facility-specific.
			106.Standards for
			 the safety of fruits and vegetables
				(a)In
			 generalChapter IV (21 U.S.C.
			 341 et seq.), as amended by section 104, is amended by adding at the end the
			 following:
					
						420.Standards for
				the safety of fruits and vegetables
							(a)DefinitionFor purposes of this section, the term
				fruits and vegetables means raw agricultural products as defined
				in section 201(r).
							(b)In
				generalNot later than 1 year
				after enactment of this section, the Secretary, in consultation with the
				Secretary of Agriculture and representatives of State departments of
				agriculture, shall publish a notice of proposed rulemaking to establish
				regulations for the safe production, harvesting, handling, and packing of those
				types of fruits and vegetables for which the Secretary has determined that such
				regulations are necessary to minimize the risk of serious adverse health
				consequences.
							(c)Final
				regulationNot later than 1 year after the close of the comment
				period on the notice of proposed rulemaking under subsection (a), the Secretary
				shall adopt a final regulation covering those types of fruits and vegetables
				for which the Secretary has determined that such regulations are necessary to
				minimize the risk of serious adverse health consequences. The final regulation
				shall provide a reasonable period of time for implementation, taking into
				account the needs of small businesses for additional time to comply. The final
				regulation shall provide for coordination of education and enforcement
				activities by the Secretary of Agriculture, appropriate State and local
				agencies, and appropriate agencies of foreign governments.
							(d)CooperationThe Secretary shall work with State and
				local public health officials in carrying out this section. The Secretary shall
				coordinate activities with the Secretary of Agriculture related to on-farm
				requirements for growers including the development of food safety standards and
				enforcement mechanisms that will address regulations adopted under subsection
				(c).
							(e)CriteriaThe
				regulations adopted under subsection (b) shall—
								(1)set forth such
				procedures, processes, and practices as the Secretary determines to be
				reasonably necessary to minimize the introduction of known or reasonably
				foreseeable biological, chemical, and physical hazards into fruits and
				vegetables and to provide reasonable assurance that the fruits and vegetables
				are not adulterated under section 402;
								(2)permit States and
				foreign governments to seek variances from the requirements of the regulations,
				where the State or foreign government determines that the variance is necessary
				in light of local growing conditions and that the procedures, processes, and
				practices to be followed under the variance are reasonably likely to ensure
				that the fruits or vegetables are not adulterated within the meaning of section
				402 to the same extent as the requirements of the regulation adopted under
				subsection (b);
								(3)require that any
				State or foreign government seeking a variance under paragraph (2) shall first
				notify the Secretary of the intended variance and the basis for it, and the
				Secretary may grant the variance after 90 days of such notification if
				Secretary does not communicate objections or modifications to the intended
				variance to the respective State or foreign government prior to the conclusion
				of the 90-day period; and
								(4)provide for
				publication of notices of requests for variances under paragraph (2) at the
				time they are received.
								(f)EnforcementThe Secretary shall coordinate enforcement
				under this section with appropriate State and local agencies and with
				appropriate agencies of foreign governments. In enforcing any standards for the
				safety of fruits and vegetables, the Secretary shall, to the maximum extent
				practicable, use the Department of Agriculture and state agricultural agencies.
				Such enforcement may be in the form of audit-based verification systems or
				other methods of inspection.
							(g)Guidance for
				good agricultural practicesNot later than 1 year after the date
				of the enactment of this section, the Secretary shall publish updated guidance,
				in coordination with the Secretary of Agriculture and representatives of State
				departments of agriculture, based on the most currently available scientific
				evidence, for the safe production, harvesting, handling, packing, and
				traceability of fruits and vegetables. The Secretary shall publish subsequently
				updated guidance, as necessary.
							(h)ScopeThis
				section shall apply to the production, harvesting, packaging, and traceability
				of fruits and vegetables intended for human consumption, but not to—
								(1)activities
				involving the further processing of fruits and vegetables which shall be
				subject to section 419; or
								(2)those activities that occur in a retail
				food establishment (as such term is defined in regulations to carry out section
				415(b)(1)).
								.
				(b)ProhibitedSection
			 301 (21 U.S.C. 331), as amended by section 104, is further amended by adding at
			 the end the following:
					
						(qq)Production, harvesting, handling, and
				packing of fruits or vegetables not in accordance with the regulations under
				section 419 or a variance issued under section
				419(e)(2).
						.
				107.Targeting of
			 inspection resources for domestic facilities, foreign facilities, and ports of
			 entry; annual report
				(a)Targeting of
			 inspection resources for domestic facilities, foreign facilities, and ports of
			 entryChapter IV (21 U.S.C.
			 341 et seq.), as amended by section 106, is amended by adding at the end the
			 following:
					
						421.Targeting of
				inspection resources for domestic facilities, foreign facilities, and ports of
				entry; annual report
							(a)Identification
				and inspection of facilities
								(1)IdentificationThe Secretary shall allocate resources to
				inspect facilities according to the risk profile of the facilities, which shall
				be based on the following factors:
									(A)The risk profile
				of the food manufactured, processed, packed, or held at the facility.
									(B)The facility's
				history of food recalls, outbreaks, and violations of food safety
				standards.
									(C)The rigor of the
				facility's hazard analysis and risk-based preventive controls.
									(D)Whether the food
				manufactured, processed, packed, handled, prepared, treated, distributed, or
				stored at the facility meets the criteria for priority under section
				801(h)(1).
									(E)Whether the
				facility has received a certificate as described in section 809(b).
									(F)Any other criteria
				deemed necessary and appropriate by the Secretary for purposes of allocating
				inspection resources.
									(2)InspectionsThe
				Secretary shall increase the frequency of inspections of all facilities such
				that—
									(A)all facilities
				registered under section 415 are inspected not less than once every 4 years;
				and
									(B)all facilities
				identified under paragraph (1) as a high-risk facility are inspected—
										(i)not less than once
				within a 2-year period after the date of enactment of this section; and
										(ii)for each
				succeeding year, each high-risk facility is inspected not less than once each
				year.
										(b)Identification
				and inspection at ports of entryThe Secretary, in consultation
				with the Secretary of Homeland Security, shall allocate resources to inspect
				articles of food imported into the United States according to the risk profile
				of the article of food, which shall be based on the following factors:
								(1)The risk profile
				of the food imported.
								(2)The risk profile
				of the countries of origin and countries of transport of the food
				imported.
								(3)The history of
				food recalls, outbreaks, and violations of food safety standards of the food
				importer.
								(4)The rigor of the
				foreign supplier ver­i­fi­ca­tion program under section 805.
								(5)Whether the food
				importer participates in the Voluntary Qualified Importer Program under section
				806.
								(6)Whether the food
				meets the criteria for priority under section 801(h)(1).
								(7)Whether the food
				is from a facility that has received a certificate as described in section
				809(b).
								(8)Any other criteria
				deemed appropriate by the Secretary for purposes of allocating inspection
				resources.
								(c)CoordinationThe
				Secretary shall improve coordination and cooperation with the Secretary of
				Agriculture to target food inspection resources.
							(d)FacilityFor
				purposes of this section, the term facility means a domestic
				facility or a foreign facility that is required to register under section
				415.
							.
				(b)Annual
			 reportSection 903 (21 U.S.C. 393) is amended by adding at the
			 end the following:
					
						(h)Annual report
				regarding foodNot later than February 1 of each year, the
				Secretary shall submit to Congress a report regarding—
							(1)information about
				food facilities including—
								(A)the appropriations
				used to inspect facilities registered pursuant to section 415 in the previous
				fiscal year;
								(B)the average cost
				of both a non-high-risk food facility inspection and a high-risk food facility
				inspection, if such a difference exists, in the previous fiscal year;
								(C)the number of
				domestic facilities and the number of foreign facilities registered pursuant to
				section 415 that the Secretary inspected in the previous fiscal year;
								(D)the number of
				domestic facilities and the number of foreign facilities registered pursuant to
				section 415 that the Secretary did not inspect in the previous fiscal
				year;
								(E)the number of
				high-risk facilities identified pursuant to section 421 that the Secretary
				inspected in the previous fiscal year; and
								(F)the number of
				high-risk facilities identified pursuant to section 421 that the Secretary did
				not inspect in the previous fiscal year; and
								(2)information about
				food imports including—
								(A)the number of
				lines of food imported into the United States that the Secretary physically
				inspected or sampled in the previous fiscal year;
								(B)the number of
				lines of food imported into the United States that the Secretary did not
				physically inspect or sample in the previous fiscal year; and
								(C)the average cost
				of physically inspecting or sampling a food line subject to this Act that is
				imported or offered for import into the United States.
								(i)Public
				availability of annual food reportsThe Secretary shall make the
				reports required under subsection (h) available to the public on the Internet
				Web site of the Food and Drug
				Administration.
						.
				108.Administrative
			 detention of food
				(a)In
			 generalSection 304(h)(1)(A) (21 U.S.C. 334(h)(1)(A)) is amended
			 by—
					(1)striking
			 credible evidence or information indicating and inserting
			 reason to believe; and
					(2)striking
			 presents a threat of serious adverse health consequences or death to
			 humans or animals and inserting is adulterated or misbranded
			 under section 403(w).
					(b)RegulationsNot
			 later than 120 days after the date of enactment of this Act, the Secretary
			 shall issue an interim final rule amending subpart K of part 1 of title 21,
			 Code of Federal Regulations, to implement the amendment made by this
			 section.
				(c)Effective
			 dateThe amendment made by this section shall take effect 180
			 days after the date of enactment of this Act.
				109.National
			 agriculture and food defense strategy
				(a)Development and
			 submission of strategy
					(1)In
			 generalNot later than 1 year after the date of enactment of this
			 Act, the Secretary of Health and Human Services and the Secretary of
			 Agriculture, in coordination with the Secretary of Homeland Security, shall
			 prepare and submit to the relevant committees of Congress, and make publicly
			 available on the Internet Web site of the Department of Health and Human
			 Services and the Department of Agriculture, the National Agriculture and Food
			 Defense Strategy.
					(2)Implementation
			 planThe strategy shall include an implementation plan for use by
			 the Secretaries described under paragraph (1) in carrying out the
			 strategy.
					(3)ResearchThe
			 strategy shall include a coordinated research agenda for use by the Secretaries
			 described under paragraph (1) in conducting research to support the goals and
			 activities described in paragraphs (1) and (2) of subsection (b).
					(4)RevisionsNot
			 later than 4 years after the date on which the strategy is submitted to the
			 relevant committees of Congress under paragraph (1), and not less frequently
			 than every 4 years thereafter, the Secretary of Health and Human Services and
			 the Secretary of Agriculture, in coordination with the Secretary of Homeland
			 Security, shall revise and submit to the relevant committees of Congress the
			 strategy.
					(5)Consistency with
			 existing plansThe strategy described in paragraph (1) shall be
			 consistent with—
						(A)the National
			 Incident Management System;
						(B)the National
			 Response Framework;
						(C)the National
			 Infrastructure Protection Plan;
						(D)the National
			 Preparedness Goals; and
						(E)other relevant
			 national strategies.
						(b)Components
					(1)In
			 generalThe strategy shall include a description of the process
			 to be used by the Department of Health and Human Services, the Department of
			 Agriculture, and the Department of Homeland Security—
						(A)to achieve each
			 goal described in paragraph (2); and
						(B)to evaluate the
			 progress made by Federal, State, local, and tribal governments towards the
			 achievement of each goal described in paragraph (2).
						(2)GoalsThe
			 strategy shall include a description of the process to be used by the
			 Department of Health and Human Services, the Department of Agriculture, and the
			 Department of Homeland Security to achieve the following goals:
						(A)Preparedness
			 goalEnhance the preparedness of the agriculture and food system
			 by—
							(i)conducting
			 vulnerability assessments of the agriculture and food system;
							(ii)mitigating
			 vulnerabilities of the system;
							(iii)improving
			 communication and training relating to the system;
							(iv)developing and
			 conducting exercises to test decontamination and disposal plans;
							(v)developing
			 modeling tools to improve event consequence assessment and decision support;
			 and
							(vi)preparing risk
			 communication tools and enhancing public awareness through outreach.
							(B)Detection
			 goalImprove agriculture and food system detection capabilities
			 by—
							(i)identifying
			 contamination in food products at the earliest possible time; and
							(ii)conducting
			 surveillance to prevent the spread of diseases.
							(C)Emergency
			 response goalEnsure an efficient response to agriculture and
			 food emergencies by—
							(i)immediately
			 investigating animal disease outbreaks and suspected food contamination;
							(ii)preventing
			 additional human illnesses;
							(iii)organizing,
			 training, and equipping animal, plant, and food emergency response teams
			 of—
								(I)the Federal
			 Government; and
								(II)State, local, and
			 tribal governments;
								(iv)designing,
			 developing, and evaluating training and exercises carried out under agriculture
			 and food defense plans; and
							(v)ensuring
			 consistent and organized risk communication to the public by—
								(I)the Federal
			 Government;
								(II)State, local, and
			 tribal governments; and
								(III)the private
			 sector.
								(D)Recovery
			 goalSecure agriculture and food production after an agriculture
			 or food emergency by—
							(i)working with the
			 private sector to develop business recovery plans to rapidly resume agriculture
			 and food production;
							(ii)conducting
			 exercises of the plans described in subparagraph (C) with the goal of long-term
			 recovery results;
							(iii)rapidly
			 removing, and effectively disposing of—
								(I)contaminated
			 agriculture and food products; and
								(II)infected plants
			 and animals; and
								(iv)decontaminating
			 and restoring areas affected by an agriculture or food emergency.
							110.Food and
			 Agriculture Coordinating CouncilsThe Secretary of Homeland Security, in
			 consultation with the Secretary of Health and Human Services and the Secretary
			 of Agriculture, shall within 180 days of enactment of this Act, and annually
			 thereafter, submit to the relevant committees of Congress, and make publicly
			 available on the Internet Web site of the Department of Homeland Security, a
			 report on the activities of the Food and Agriculture Government Coordinating
			 Council and the Food and Agriculture Sector Coordinating Council, including the
			 progress of such Councils on—
				(1)facilitating
			 partnerships between public and private entities to help unify and enhance the
			 protection of the agriculture and food system of the United States;
				(2)providing for the
			 regular and timely interchange of information between each council relating to
			 the security of the agriculture and food system (including intelligence
			 information);
				(3)identifying best
			 practices and methods for improving the coordination among Federal, State,
			 local, and private sector preparedness and response plans for agriculture and
			 food defense; and
				(4)recommending
			 methods by which to protect the economy and the public health of the United
			 States from the effects of—
					(A)animal or plant
			 disease outbreaks;
					(B)food
			 contamination; and
					(C)natural disasters
			 affecting agriculture and food.
					111.Authority to collect
			 fees
				(a)Fees for
			 reinspection, recall, and importation activitiesSubchapter C of
			 chapter VII (21 U.S.C. 379f et seq.) is amended by inserting after section 742
			 the following:
					
						6Fees related to
				food
							743.Authority to
				collect and use fees
								(a)In
				general
									(1)Purpose and
				authorityFor fiscal year 2010 and each subsequent fiscal year,
				the Secretary shall, in accordance with this section, assess and collect fees
				from—
										(A)each domestic
				facility (as defined in section 415(b)) subject to a reinspection in such
				fiscal year, to cover reinspection-related costs for such year;
										(B)each domestic
				facility (as defined in section 415(b)) and importer subject to a food recall
				in such fiscal year, to cover food recall activities performed by the
				Secretary, including technical assistance, follow-up effectiveness checks, and
				public notifications, for such year;
										(C)each importer
				participating in the voluntary qualified importer program under section 806 in
				such year, to cover the administrative costs such program for such year;
				and
										(D)each importer
				subject to a reinspection in such fiscal year at a port of entry, to cover
				reinspection-related costs at ports of entry for such year.
										(2)DefinitionsFor
				purposes of this section—
										(A)the term
				reinspection means—
											(i)with respect to
				domestic facilities (as defined in section 415(b)), 1 or more inspections
				conducted under section 704 subsequent to an inspection conducted under such
				provision which identified noncompliance materially related to a food safety
				requirement of this Act, specifically to determine whether compliance has been
				achieved to the Secretary's satisfaction; and
											(ii)with respect to
				importers, 1 or more examinations conducted under section 801 subsequent to an
				examination conducted under such provision which identified noncompliance
				materially related to a food safety requirement of this Act, specifically to
				determine whether compliance has been achieved to the Secretary’s satisfaction;
				and
											(B)the term
				reinspection-related costs means all expenses, including
				administrative expenses, incurred in connection with—
											(i)arranging,
				conducting, and evaluating the results of reinspections; and
											(ii)assessing and
				collecting reinspection fees under this section.
											(b)Establishment of
				fees
									(1)In
				generalSubject to subsections (c) and (d), the Secretary shall
				establish the fees to be collected under this section for each fiscal year
				specified in subsection (a)(1), based on the methodology described under
				paragraph (2), and shall publish such fees in a Federal Register notice not
				later than 60 days before the start of each such year.
									(2)Fee
				methodology
										(A)FeesFees
				amounts established for collection—
											(i)under subparagraph
				(A) of subsection (a)(1) for a fiscal year shall be based on the Secretary's
				estimate of 100 percent of the costs of the reinspection-related activities
				(including by type or level of reinspection activity, as the Secretary
				determines applicable) described in such subparagraph (A) for such year;
											(ii)under
				subparagraph (B) of subsection (a)(1) for a fiscal year shall be based on the
				Secretary's estimate of 100 percent of the costs of the activities described in
				such subparagraph (B) for such year;
											(iii)under
				subparagraph (C) of subsection (a)(1) for a fiscal year shall be based on the
				Secretary's estimate of 100 percent of the costs of the activities described in
				such subparagraph (C) for such year; and
											(iv)under
				subparagraph (D) of subsection (a)(1) for a fiscal year shall be based on the
				Secretary's estimate of 100 percent of the costs of the activities described in
				such subparagraph (D) for such year.
											(B)Other
				considerations
											(i)Voluntary
				qualified importer program
												(I)ParticipationIn
				establishing the fee amounts under subparagraph (A)(iii) for a fiscal year, the
				Secretary shall provide for the number of importers who have submitted to the
				Secretary a notice under section 806 informing the Secretary of the intent of
				such importer to participate in the program under section 806 in such fiscal
				year.
												(II)RecoupmentIn
				establishing the fee amounts under subparagraph (A)(iii) for the first 5 fiscal
				years after the date of enactment of this section, the Secretary shall include
				in such fee a reasonable surcharge that provides a recoupment of the costs
				expended by the Secretary to establish and implement the first year of the
				program under section 806.
												(ii)Crediting of
				feesIn establishing the fee amounts under subparagraph (A) for a
				fiscal year, the Secretary shall provide for the crediting of fees from the
				previous year to the next year if the Secretary overestimated the amount of
				fees needed to carry out such activities, and consider the need to account for
				any adjustment of fees and such other factors as the Secretary determines
				appropriate.
											(3)Use of
				feesThe Secretary shall make all of the fees collected pursuant
				to clause (i), (ii), (iii), and (iv) of paragraph (2)(A) available solely to
				pay for the costs referred to in such clause (i), (ii), (iii), and (iv) of
				paragraph (2)(A), respectively.
									(4)Compliance with
				international agreementsNothing in this section shall be
				construed to authorize the assessment of any fee inconsistent with the
				agreement establishing the World Trade Organization or any other treaty or
				international agreement to which the United States is a party.
									(c)Limitations
									(1)In
				generalFees under subsection (a) shall be refunded for a fiscal
				year beginning after fiscal year 2010 unless appropriations for the Center for
				Food Safety and Applied Nutrition and the Center for Veterinary Medicine and
				related activities of the Office of Regulatory Affairs at the Food and Drug
				Administration for such fiscal year (excluding the amount of fees appropriated
				for such fiscal year) are equal to or greater than the amount of appropriations
				for the Center for Food Safety and Applied Nutrition and the Center for
				Veterinary Medicine and related activities of the Office of Regulatory Affairs
				at the Food and Drug Administration for the preceding fiscal year (excluding
				the amount of fees appropriated for such fiscal year) multiplied by 1 plus 4.5
				percent.
									(2)AuthorityIf
				the Secretary does not assess fees under subsection (a) during any portion of a
				fiscal year because of paragraph (1) and if at a later date in such fiscal year
				the Secretary may assess such fees, the Secretary may assess and collect such
				fees, without any modification in the rate, under subsection (a),
				notwithstanding the provisions of subsection (a) relating to the date fees are
				to be paid.
									(3)Limitation on
				amount of certain fees
										(A)In
				generalNotwithstanding any other provision of this section and
				subject to subparagraph (B), the Secretary may not collect fees in a fiscal
				year such that the amount collected—
											(i)under subparagraph
				(B) of subsection (a)(1) exceeds $20,000,000; and
											(ii)under
				subparagraphs (A) and (D) of subsection (a)(1) exceeds $25,000,000
				combined.
											(B)ExceptionIf
				a domestic facility (as defined in section 415(b)) or an importer becomes
				subject to a fee described in subparagraph (A), (B), or (D) of subsection
				(a)(1) after the maximum amount of fees has been collected by the Secretary
				under subparagraph (A), the Secretary may collect a fee from such facility or
				importer.
										(d)Crediting and
				availability of feesFees authorized under subsection (a) shall
				be collected and available for obligation only to the extent and in the amount
				provided in appropriations Acts. Such fees are authorized to remain available
				until expended. Such sums as may be necessary may be transferred from the Food
				and Drug Administration salaries and expenses account without fiscal year
				limitation to such appropriation account for salaries and expenses with such
				fiscal year limitation. The sums transferred shall be available solely for the
				purpose of paying the operating expenses of the Food and Drug Administration
				employees and contractors performing activities associated with these food
				safety fees.
								(e)Collection of
				fees
									(1)In
				generalThe Secretary shall specify in the Federal Register
				notice described in subsection (b)(1) the time and manner in which fees
				assessed under this section shall be collected.
									(2)Collection of
				unpaid feesIn any case where the Secretary does not receive
				payment of a fee assessed under this section within 30 days after it is due,
				such fee shall be treated as a claim of the United States Government subject to
				provisions of subchapter II of chapter 37 of title 31, United States
				Code.
									(f)Annual report to
				congressNot later than 120 days after each fiscal year for which
				fees are assessed under this section, the Secretary shall submit a report to
				the Committee on Health, Education, Labor, and Pensions of the United States
				Senate and the Committee on Energy and Commerce of the United States House of
				Representatives, to include a description of fees assessed and collected for
				each such year and a summary description of the entities paying such fees and
				the types of business in which such entities engage.
								(g)Authorization of
				appropriationsFor fiscal year 2010 and each fiscal year
				thereafter, there is authorized to be appropriated for fees under this section
				an amount equal to the total revenue amount determined under subsection (b) for
				the fiscal year, as adjusted or otherwise affected under the other provisions
				of this
				section.
								.
				(b)Export
			 certification fees for foods and animal feed
					(1)Authority for
			 export certifications for food, including animal feedSection
			 801(e)(4)(A) (21 U.S.C. 381(e)(4)(A)) is amended—
						(A)in the matter
			 preceding clause (i), by striking a drug and inserting a
			 food, drug;
						(B)in clause (i), by
			 striking exported drug and inserting exported food,
			 drug; and
						(C)in clause (ii), by
			 striking the drug each place it appears and inserting the
			 food, drug.
						(2)Clarification of
			 certificationSection 801(e)(4) (21 U.S.C. 381(e)(4)) is amended
			 by inserting after subparagraph (B) the following new subparagraph:
						
							(C)For purposes of
				this paragraph, a certification by the Secretary shall be made on such basis,
				and in such form (including a publicly available listing) as the Secretary
				determines
				appropriate.
							.
					IIDetection and
			 surveillance
			201.Recognition of
			 laboratory accreditation for analyses of foods
				(a)In
			 generalChapter IV (21 U.S.C.
			 341 et seq.), as amended by section 107, is amended by adding at the end the
			 following:
					
						422.Recognition of
				laboratory accreditation for analyses of foods
							(a)Recognition of
				laboratory accreditation
								(1)In
				generalNot later than 2 years after the date of enactment of
				this section, the Secretary shall—
									(A)provide for the
				recognition of accreditation bodies that accredit laboratories, including
				laboratories run and operated by a State or locality, with a demonstrated
				capability to conduct analytical testing of food products; and
									(B)establish a
				publicly available registry of accreditation bodies, including the name of,
				contact information for, and other information deemed necessary by the
				Secretary about such bodies.
									(2)Model
				accreditation standardsThe Secretary shall develop model
				standards that an accreditation body shall require laboratories to meet in
				order to be included in the registry provided for under paragraph (1). In
				developing the model standards, the Secretary shall look to existing standards
				for guidance. The model standards shall include methods to ensure that—
									(A)appropriate
				sampling and analytical procedures are followed and reports of analyses are
				certified as true and accurate;
									(B)internal quality
				systems are established and maintained;
									(C)procedures exist
				to evaluate and respond promptly to complaints regarding analyses and other
				activities for which the laboratory is recognized;
									(D)individuals who
				conduct the analyses are qualified by training and experience to do so;
				and
									(E)any other criteria
				determined appropriate by the Secretary.
									(3)Review of
				accreditationTo assure compliance with the requirements of this
				section, the Secretary shall—
									(A)periodically, or
				at least every 5 years, reevaluate accreditation bodies recognized under
				paragraph (1); and
									(B)promptly revoke
				the recognition of any accreditation body found not to be in compliance with
				the requirements of this section.
									(b)Testing
				proceduresFood testing shall be conducted by either Federal
				laboratories or non-Federal laboratories that have been accredited by an
				accreditation body on the registry established by the Secretary under
				subsection (a) whenever such testing—
								(1)is either conducted by or on behalf of an
				owner or consignee—
									(A)in support of
				admission of an article of food under section 801(a); or
									(B)under an Import
				Alert that requires successful consecutive tests; or
									(2)is required by the Secretary as the
				Secretary deems appropriate to identify or address a threat of serious adverse
				health consequences or death to humans or animals.
								The
				results of any such testing shall be sent directly to the Food and Drug
				Administration.(c)Review by
				SecretaryIf food testing performed by a laboratory run and
				operated by a State or locality that is accredited by an accreditation body on
				the registry established by the Secretary under subsection (a) result in a
				State recalling a food, the Secretary shall review the testing results for the
				purpose of determining the need for a national recall or other compliance and
				enforcement
				activities.
							.
				(b)Food emergency
			 response networkThe Secretary, in coordination with the
			 Secretary of Agriculture, the Secretary of Homeland Security, and State, local,
			 and tribal governments shall, not later than 180 days after the date of
			 enactment of this Act, and biennially thereafter, submit to the relevant
			 committees of Congress, and make publicly available on the Internet Web site of
			 the Department of Health and Human Services, a report on the progress in
			 implementing a national food emergency response laboratory network that—
					(1)provides ongoing
			 surveillance, rapid detection, and surge capacity for large-scale food-related
			 emergencies, including intentional adulteration of the food supply;
					(2)coordinates the
			 food laboratory capacities of State food laboratories, including the sharing of
			 data between State laboratories to develop national situational
			 awareness;
					(3)provides
			 accessible, timely, accurate, and consistent food laboratory services
			 throughout the United States;
					(4)develops and
			 implements a methods repository for use by Federal, State, and local
			 officials;
					(5)responds to
			 food-related emergencies; and
					(6)is integrated with
			 relevant laboratory networks administered by other Federal agencies.
					202.Integrated
			 consortium of laboratory networks
				(a)In
			 generalThe Secretary of
			 Homeland Security, in consultation with the Secretary of Health and Human
			 Services, the Secretary of Agriculture, and the Administrator of the
			 Environmental Protection Agency, shall maintain an agreement through which
			 relevant laboratory network members, as determined by the Secretary of Homeland
			 Security, shall—
					(1)agree on common
			 laboratory methods in order to facilitate the sharing of knowledge and
			 information relating to animal health, agriculture, and human health;
					(2)identify the means
			 by which each laboratory network member could work cooperatively—
						(A)to optimize
			 national laboratory preparedness; and
						(B)to provide surge
			 capacity during emergencies; and
						(3)engage in ongoing
			 dialogue and build relationships that will support a more effective and
			 integrated response during emergencies.
					(b)Reporting
			 requirementThe Secretary of Homeland Security shall, on a
			 biennial basis, submit to the relevant committees of Congress, and make
			 publicly available on the Internet Web site of the Department of Homeland
			 Security, a report on the progress of the integrated consortium of laboratory
			 networks, as established under subsection (a), in carrying out this
			 section.
				203.Building
			 domestic capacity
				(a)In
			 general
					(1)Initial
			 reportThe Secretary shall, not later than 2 years after the date
			 of enactment of this Act, submit to Congress a comprehensive report that
			 identifies programs and practices that are intended to promote the safety and
			 security of food and to prevent outbreaks of food-borne illness and other
			 food-related hazards that can be addressed through preventive activities. Such
			 report shall include a description of the following:
						(A)Analysis of the
			 need for regulations or guidance to industry.
						(B)Outreach to food
			 industry sectors, including through the Food and Agriculture Coordinating
			 Councils referred to in section 111, to identify potential sources of emerging
			 threats to the safety and security of the food supply and preventive strategies
			 to address those threats.
						(C)Systems to ensure
			 the prompt distribution to the food industry of information and technical
			 assistance concerning preventive strategies.
						(D)Communication
			 systems to ensure that information about specific threats to the safety and
			 security of the food supply are rapidly and effectively disseminated.
						(E)Surveillance
			 systems and laboratory networks to rapidly detect and respond to food-borne
			 illness outbreaks and other food-related hazards, including how such systems
			 and networks are integrated.
						(F)Outreach,
			 education, and training provided to States to build State food safety and food
			 defense capabilities, including progress implementing strategies developed
			 under sections 109 and 205.
						(G)The estimated
			 resources needed to effectively implement the programs and practices identified
			 in the report developed in this section over a 5-year period.
						(2)Biennial
			 reportsOn a biennial basis following the submission of the
			 report under paragraph (1), the Secretary shall submit to Congress a report
			 that—
						(A)reviews previous
			 food safety programs and practices;
						(B)outlines the
			 success of those programs and practices;
						(C)identifies future
			 programs and practices; and
						(D)includes
			 information related to any matter described in subparagraphs (A) through (G) of
			 paragraph (1), as necessary.
						(b)Risk-based
			 activitiesThe report developed under subsection (a)(1) shall
			 describe methods that seek to ensure that resources available to the Secretary
			 for food safety-related activities are directed at those actions most likely to
			 reduce risks from food, including the use of preventive strategies and
			 allocation of inspection resources. The Secretary shall promptly undertake
			 those risk-based actions that are identified during the development of the
			 report as likely to contribute to the safety and security of the food
			 supply.
				(c)Capability for
			 laboratory analyses; researchThe report developed under
			 subsection (a)(1) shall provide a description of methods to increase capacity
			 to undertake analyses of food samples promptly after collection, to identify
			 new and rapid analytical techniques, including techniques that can be employed
			 at ports of entry and through Food Emergency Response Network laboratories, and
			 to provide for well-equipped and staffed laboratory facilities.
				(d)Information
			 technologyThe report developed under subsection (a)(1) shall
			 include a description of such information technology systems as may be needed
			 to identify risks and receive data from multiple sources, including foreign
			 governments, State, local, and tribal governments, other Federal agencies, the
			 food industry, laboratories, laboratory networks, and consumers. The
			 information technology systems that the Secretary describes shall also provide
			 for the integration of the facility registration system under section 415 of
			 the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 350d), and the prior notice
			 system under section 801(m) of such Act (21 U.S.C. 381(m)) with other
			 information technology systems that are used by the Federal Government for the
			 processing of food offered for import into the United States.
				(e)Automated risk
			 assessmentThe report developed under subsection (a)(1) shall
			 include a description of progress toward developing and improving an automated
			 risk assessment system for food safety surveillance and allocation of
			 resources.
				(f)Traceback and
			 surveillance reportThe Secretary shall include in the report
			 developed under subsection (a)(1) an analysis of the Food and Drug
			 Administration’s performance in food-borne illness outbreaks during the 5-year
			 period preceding the date of enactment of this Act involving fruits and
			 vegetables that are raw agricultural commodities (as defined in section 201(r)
			 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 321(r))) and
			 recommendations for enhanced surveillance, outbreak response, and traceability.
			 Such findings and recommendations shall address communication and coordination
			 with the public and industry, outbreak identification, and traceback.
				(g)Biennial food
			 safety and food defense research planThe Secretary and the
			 Secretary of Agriculture shall, on a biennial basis, submit to Congress a joint
			 food safety and food defense research plan which may include studying the
			 long-term health effects of food-borne illness. Such biennial plan shall
			 include a list and description of projects conducted during the previous 2-year
			 period and the plan for projects to be conducted during the following 2-year
			 period.
				204.Enhancing
			 traceback and recordkeeping
				(a)In
			 generalThe Secretary, in consultation with the Secretary of
			 Agriculture and representatives of State departments of health and agriculture,
			 shall improve the capacity of the Secretary to effectively and rapidly track
			 and trace, in the event of an outbreak, fruits and vegetables that are raw
			 agricultural commodities.
				(b)Pilot
			 project
					(1)In
			 generalNot later than 12 months after the date of enactment of
			 this Act, the Secretary shall establish a pilot project in coordination with
			 the produce industry to explore and evaluate new methods for rapidly and
			 effectively tracking and tracing fruits and vegetables that are raw
			 agricultural commodities so that, if an outbreak occurs involving such a fruit
			 or vegetable, the Secretary may quickly identify the source of the outbreak and
			 the recipients of the contaminated food.
					(2)ContentThe
			 Secretary shall select participants from the produce industry to run projects
			 which overall shall include at least 3 different types of fruits or vegetables
			 that have been the subject of outbreaks during the 10-year period preceding the
			 date of enactment of this Act, and shall be selected in order to develop and
			 demonstrate—
						(A)methods that are
			 applicable and appropriate for small businesses; and
						(B)technologies,
			 including existing technologies, that enhance traceback and trace
			 forward.
						(c)ReportNot
			 later than 18 months after the date of enactment of this Act, the Secretary
			 shall report to Congress on the findings of the pilot project under subsection
			 (b) together with recommendations for establishing more effective traceback and
			 trace forward procedures for fruits and vegetables that are raw agricultural
			 commodities.
				(d)Traceback
			 performance requirementsNot later than 24 months after the date
			 of enactment of this Act, the Secretary shall publish a notice of proposed
			 rulemaking to establish standards for the type of information, format, and
			 timeframe for persons to submit records to aid the Secretary in effectively and
			 rapidly tracking and tracing, in the event of an outbreak, fruits and
			 vegetables that are raw agricultural commodities. Nothing in this section shall
			 be construed as giving the Secretary the authority to prescribe specific
			 technologies for the maintenance of records.
				(e)Public
			 inputDuring the comment period in the notice of proposed
			 rulemaking under subsection (d), the Secretary shall conduct not less than 3
			 public meetings in diverse geographical areas of the United States to provide
			 persons in different regions an opportunity to comment.
				(f)Raw agricultural
			 commodityIn this section, the term raw agricultural
			 commodity has the meaning given that term in section 201(r) of the
			 Federal Food, Drug, and Cosmetic Act (21 U.S.C. 321(r)).
				205.Surveillance
				(a)Definition of
			 food-borne illness outbreakIn this section, the term
			 food-borne illness outbreak means the occurrence of 2 or more
			 cases of a similar illness resulting from the ingestion of a food.
				(b)Food-borne
			 illness surveillance systems
					(1)In
			 generalThe Secretary, acting through the Director of the Centers
			 for Disease Control and Prevention, shall enhance food-borne illness
			 surveillance systems to improve the collection, analysis, reporting, and
			 usefulness of data on food-borne illnesses by—
						(A)coordinating
			 Federal, State and local food-borne illness surveillance systems, including
			 complaint systems, and increasing participation in national networks of public
			 health and food regulatory agencies and laboratories;
						(B)facilitating
			 sharing of findings on a more timely basis among governmental agencies,
			 including the Food and Drug Administration, the Department of Agriculture, and
			 State and local agencies, and with the public;
						(C)ensuring early
			 notification to the affected food industry when a particular food may be
			 suspected in the outbreak and sharing of all relevant data with the affected
			 food industry during the course of the investigation;
						(D)developing
			 improved epidemiological tools for obtaining quality exposure data, and
			 microbiological methods for classifying cases;
						(E)augmenting such
			 systems to improve attribution of a food-borne illness outbreak to a specific
			 food;
						(F)expanding capacity
			 of such systems, including working toward automatic electronic searches, for
			 implementation of fingerprinting strategies for food-borne infectious agents,
			 in order to identify new or rarely documented causes of food-borne illness and
			 submit standardized information to a centralized database;
						(G)allowing timely
			 public access to aggregated, de-identified surveillance data;
						(H)at least annually,
			 publishing current reports on findings from such systems;
						(I)establishing a
			 flexible mechanism for rapidly initiating scientific research by academic
			 institutions;
						(J)integrating
			 food-borne illness surveillance systems and data with other biosurveillance and
			 public health situational awareness capabilities at the state and federal
			 levels; and
						(K)other activities
			 as determined appropriate by the Secretary.
						(2)Advisory group
			 on improving foodborne illness surveillance and outbreak
			 investigations
						(A)In
			 generalThe Secretary shall support and maintain a diverse
			 working group of experts and stakeholders from Federal, State, and local food
			 safety and health agencies, the food industry, consumer organizations, and
			 academia. Such working group shall provide the Secretary, through at least
			 annual meetings of the working group and an annual public report, advice and
			 recommendations on an ongoing and regular basis regarding the improvement of
			 food-borne illness surveillance, outbreak investigation, and implementation of
			 this section, including advice and recommendations on—
							(i)the
			 priority needs of regulatory agencies, the food industry, and consumers for
			 information and analysis on food-borne illness and its causes;
							(ii)the
			 priority needs of regulatory agencies, the food industry, and consumers for
			 information and analysis on outbreak investigations that can be used to improve
			 the line of authority and accountability;
							(iii)opportunities to
			 improve the effectiveness of initiatives at the Federal, State, and local
			 levels, including coordination and integration of activities among Federal
			 agencies, and between the Federal, State, and local levels of
			 government;
							(iv)improvement in
			 the timeliness and depth of access by regulatory and health agencies, the food
			 industry, academic researchers, and consumers to food-borne illness
			 surveillance data and food recall survey data collected by government agencies
			 at all levels, including data compiled by the Centers for Disease Control and
			 Prevention;
							(v)key
			 barriers to improvement in food-borne illness surveillance and its utility for
			 preventing food-borne illness at Federal, State, and local levels;
							(vi)the
			 capabilities needed for establishing automatic electronic searches of
			 surveillance data; and
							(vii)specific actions
			 to reduce barriers to improvement, implement the working group’s
			 recommendations, and achieve the purposes of this section, with measurable
			 objectives and timelines, and identification of resource and staffing
			 needs.
							(3)Additional
			 dutiesThe Secretary shall also utilize the working group under
			 paragraph (1) to assist in outbreak investigations as deemed
			 appropriate.
					(c)Improving food
			 safety and defense capacity at the State and local level
					(1)In
			 generalThe Secretary shall develop and implement strategies to
			 leverage and enhance the food safety and defense capacities of State and local
			 agencies in order to achieve the following goals:
						(A)Improve food-borne
			 illness outbreak response and containment.
						(B)Accelerate
			 food-borne illness surveillance and outbreak investigation, including rapid
			 shipment of clinical isolates from clinical laboratories to appropriate State
			 laboratories, and conducting more standardized illness outbreak
			 interviews.
						(C)Strengthen the
			 capacity of State and local agencies to carry out inspections and enforce
			 safety standards.
						(D)Improve the
			 effectiveness of Federal-State partnerships to coordinate food safety and
			 defense resources and reduce the incidence of food-borne illness.
						(E)Share information
			 on a timely basis among public health and food regulatory agencies, with the
			 food industry, with health care providers, and with the public.
						(F)Strengthen the
			 capacity of State and local agencies to achieve the goals described in section
			 109.
						(2)ReviewIn
			 developing of the strategies required by paragraph (1), the Secretary shall,
			 not later than 1 year after the date of enactment of this Act, complete a
			 review of State and local capacities, and needs for enhancement, which may
			 include a survey with respect to—
						(A)staffing levels
			 and expertise available to perform food safety and defense functions;
						(B)laboratory
			 capacity to support surveillance, outbreak response, inspection, and
			 enforcement activities;
						(C)information
			 systems to support data management and sharing of food safety and defense
			 information among State and local agencies and with counterparts at the Federal
			 level; and
						(D)other State and
			 local activities and needs as determined appropriate by the Secretary.
						(d)Food safety
			 capacity building grantsSection 317R(b) of the Public Health
			 Service Act (42 U.S.C. 247b–20(b)) is amended—
					(1)by striking
			 2002 and inserting 2010; and
					(2)by striking
			 2003 through 2006 and inserting 2011 through
			 2014.
					IIISpecific
			 provisions for imported food
			301.Foreign
			 supplier verification program
				(a)In
			 generalChapter VIII (21
			 U.S.C. 381 et seq.) is amended by adding at the end the following:
					
						805.Foreign
				supplier verification program
							(a)In
				general
								(1)Verification
				requirementEach United States importer of record shall perform
				risk-based foreign supplier verification activities in accordance with
				regulations promulgated under subsection (c) for the purpose of verifying that
				the food imported by the importer of record or its agent is—
									(A)produced in
				compliance with the requirements of section 419 or 420, as appropriate;
				and
									(B)is not adulterated
				under section 402 or misbranded under section 403(w).
									(2)Importer
				exclusionFor purposes of this section, an importer of
				record shall not include a person holding a valid license under section
				641 of the Tariff Act of 1930 (19 U.S.C. 1641) (referred to as a customs
				broker) if the customs broker has executed a written agreement with
				another person who has agreed to comply with the requirements of this section
				with regard to food imported or offered for import by the customs
				broker.
								(b)GuidanceNot
				later than 270 days after the date of the enactment of this section, the
				Secretary shall issue guidance to assist United States importers of record in
				developing foreign supplier verification programs.
							(c)Regulations
								(1)In
				generalNot later than 1 year after issuing guidance under
				subsection (b), the Secretary shall promulgate regulations to provide for the
				content of the foreign supplier verification program established under
				subsection (a). Such regulations shall, as appropriate, include a process for
				verification by a United States importer of record, with respect to each
				foreign supplier from which it obtains food, that the imported food is produced
				in compliance with the requirements of section 419 or 420, as appropriate, and
				is not adulterated under section 402 or misbranded under section 403(w).
								(2)VerificationThe
				regulations under paragraph (1) shall require that the foreign supplier
				verification program of each importer of record be adequate to provide
				assurances that each foreign supplier to the importer of record produces the
				imported food employing processes and procedures, including risk-based
				reasonably appropriate preventive controls, that are documented in a written
				plan under subsection (d) and equivalent in preventing adulteration and
				reducing hazards as those required by section 419 or section 420, as
				appropriate.
								(3)ActivitiesVerification
				activities under a foreign supplier verification program under this section may
				include monitoring records for shipments, lot-by-lot certification of
				compliance, annual on-site inspections, checking the hazard analysis and
				risk-based preventive control plan of the foreign supplier, and periodically
				testing and sampling shipments.
								(d)Record
				maintenance and accessEach
				facility required to be registered under section 415 that is, as determined by
				the Secretary, a high-risk facility shall submit to the Secretary a written
				plan that documents and describes its hazard analysis and preventative control
				procedures. The Secretary or a duly authorized representative of the Secretary
				may review the plan and may make recommendations to improve the effectiveness
				of the plan in preventing or minimizing the threat of serious adverse health
				consequences or death to humans or animals. Records of all United States
				importers related to a foreign supplier verification program shall be
				maintained for a period of not less than 2 years and shall be made available
				promptly to a duly authorized representative of the Secretary upon
				request.
							(e)Deemed
				compliance of seafood, juice, and low-acid canned food facilities in compliance
				with HACCPAn owner, operator, or agent in charge of a facility
				required to comply with 1 of the following standards and regulations with
				respect to such facility shall be deemed to be in compliance with this section
				with respect to such facility:
								(1)The Seafood Hazard
				Analysis Critical Control Points Program of the Food and Drug
				Administration.
								(2)The Juice Hazard
				Analysis Critical Control Points Program of the Food and Drug
				Administration.
								(3)The Thermally
				Processed Low-Acid Foods Packaged in Hermetically Sealed Containers standards
				of the Food and Drug Administration (or any successor standards).
								(f)Publication of
				list of participantsThe Secretary shall publish and maintain on
				the Internet Web site of the Food and Drug Administration a current list that
				includes the name of, location of, and other information deemed necessary by
				the Secretary about, importers participating under this
				section.
							.
				(b)Prohibited
			 actSection 301 (21 U.S.C. 331), as amended by section 106, is
			 amended by adding at the end the following:
					
						(rr)The importation
				or offering for importation of a food if the importer of record does not have
				in place a foreign supplier verification program in compliance with section
				805.
						.
				(c)ImportsSection
			 801(a) (21 U.S.C. 381(a)) is amended by adding or the importer of record
			 is in violation of section 805 after or in violation of section
			 505.
				(d)Effective
			 dateThe amendments made by this section shall take effect 2
			 years after the date of enactment of this Act.
				302.Voluntary
			 qualified importer programChapter VIII (21 U.S.C. 381 et seq.), as
			 amended by section 301, is amended by adding at the end the following:
				
					806.Voluntary
				qualified importer program
						(a)In
				generalBeginning not later than 1 year after the date of
				enactment of this section, the Secretary shall—
							(1)establish a
				program, in consultation with the Department of Homeland Security, to provide
				for the expedited review and importation of food offered for importation by
				United States importers who have voluntarily agreed to participate in such
				program; and
							(2)issue a guidance
				document related to participation and compliance with such program.
							(b)Voluntary
				participationAn importer may request the Secretary to provide
				for the expedited review and importation of designated foods in accordance with
				the program procedures established by the Secretary.
						(c)EligibilityIn
				order to be eligible, an importer shall be offering food for importation from a
				facility that has a certification described in section 809(b). In reviewing the
				applications and making determinations on such requests, the Secretary shall
				consider the risk of the food to be imported based on factors, such as the
				following:
							(1)The nature of the
				food to be imported.
							(2)The compliance
				history of the foreign supplier.
							(3)The capability of
				the regulatory system of the country of export to ensure compliance with United
				States food safety standards.
							(4)The compliance of
				the importer with the requirements of section 805.
							(5)The recordkeeping,
				testing, inspections and audits of facilities, traceability of articles of
				food, temperature controls, and sourcing practices of the importer.
							(6)The potential risk
				for intentional adulteration of the food.
							(7)Any other factor
				that the Secretary determines appropriate.
							(d)Review and
				revocationAny importer qualified by the Secretary in accordance
				with the eligibility criteria set forth in this section shall be reevaluated
				not less often than once every 3 years and the Secretary shall promptly revoke
				the qualified importer status of any importer found not to be in compliance
				with such criteria.
						(e)DefinitionFor
				purposes of this section, the term importer means the person that
				brings food, or causes food to be brought, from a foreign country into the
				customs territory of the United
				States.
						.
			303.Authority to
			 require import certifications for food
				(a)In
			 generalSection 801(a) (21 U.S.C. 381(a)) is amended by inserting
			 after the third sentence the following: With respect to an article of
			 food, if importation of such food is subject to, but not compliant with, the
			 requirement under subsection (p) that such food be accompanied by a
			 certification or other assurance that the food meets some or all applicable
			 requirements of this Act, then such article shall be refused
			 admission..
				(b)Addition of
			 certification requirementSection 801 (21 U.S.C. 381) is amended
			 by adding at the end the following new subsection:
					
						(p)Certifications
				concerning imported foods
							(1)In
				generalThe Secretary, based on public health considerations,
				including risks associated with the food or its place of origin, may require as
				a condition of granting admission to an article of food imported or offered for
				import into the United States, that an entity specified in paragraph (2)
				provide a certification or such other assurances as the Secretary determines
				appropriate that the article of food complies with some or all applicable
				requirements of this Act, as specified by the Secretary. Such certification or
				assurances may be provided in the form of shipment-specific certificates, a
				listing of certified entities, or in such other form as the Secretary may
				specify. Such certification shall be used for designated food imported from
				countries with which the Food and Drug Administration has an agreement to
				establish a certification program.
							(2)Certifying
				entitiesFor purposes of paragraph (1), entities that shall
				provide the certification or assurances described in such paragraph are—
								(A)an agency or a
				representative of the government of the country from which the article of food
				at issue originated, as designated by such government or the Secretary;
				or
								(B)such other persons
				or entities accredited pursuant to section 809 to provide such certification or
				assurance.
								(3)Renewal and
				refusal of certificationsThe Secretary may—
								(A)require that any
				certification or other assurance provided by an entity specified in paragraph
				(2) be renewed by such entity at such times as the Secretary determines
				appropriate; and
								(B)refuse to accept
				any certification or assurance if the Secretary determines that such
				certification or assurance is no longer valid or reliable.
								(4)Electronic
				submissionThe Secretary shall provide for the electronic
				submission of certifications under this
				subsection.
							.
				(c)Conforming
			 technical amendmentSection 801(b) (21 U.S.C. 381(b)) is amended
			 in the second sentence by striking with respect to an article included
			 within the provision of the fourth sentence of subsection (a) and
			 inserting with respect to an article described in subsection (a)
			 relating to the requirements of sections 760 or 761,.
				(d)No limit on
			 authorityNothing in the amendments made by this section shall
			 limit the authority of the Secretary to conduct random inspections of imported
			 food or to take such other steps as the Secretary deems appropriate to
			 determine the admissibility of imported food.
				304.Prior notice of
			 imported food shipments
				(a)In
			 generalSection 801(m)(1) (21 U.S.C. 381(m)(1)) is amended by
			 inserting any country to which the article has been refused
			 entry; after the country from which the article is
			 shipped;.
				(b)RegulationsNot
			 later than 120 days after the date of enactment of this Act, the Secretary
			 shall issue an interim final rule amending subpart I of part 1 of title 21,
			 Code of Federal Regulations, to implement the amendment made by this
			 section.
				(c)Effective
			 dateThe amendment made by this section shall take effect 180
			 days after the date of enactment of this Act.
				305.Review of a
			 regulatory authority of a foreign countryChapter VIII (21 U.S.C. 381 et seq.), as
			 amended by section 302, is amended by adding at the end the following:
				
					807.Review of a
				regulatory authority of a foreign countryThe Secretary may review information from a
				country outlining the statutes, regulations, standards, and controls of such
				country, and conduct on-site audits in such country to verify the
				implementation of those statutes, regulations, standards, and controls. Based
				on such review, the Secretary shall determine whether such country can provide
				reasonable assurances that the food supply of the country is equivalent in
				safety to food manufactured, processed, packed, or held in the United
				States.
					.
			306.Building
			 capacity of foreign governments with respect to food
				(a)In
			 generalThe Secretary shall, not later than 2 years of the date
			 of enactment of this Act, develop a comprehensive plan to expand the technical,
			 scientific, and regulatory capacity of foreign governments, and their
			 respective food industries, from which foods are exported to the United
			 States.
				(b)ConsultationIn
			 developing the plan under subsection (a), the Secretary shall consult with the
			 Secretary of Agriculture, Secretary of State, Secretary of the Treasury, and
			 the Secretary of Commerce, representatives of the food industry, appropriate
			 foreign government officials, and nongovernmental organizations that represent
			 the interests of consumers, and other stakeholders.
				(c)PlanThe
			 plan developed under subsection (a) shall include, as appropriate, the
			 following:
					(1)Recommendations
			 for bilateral and multilateral arrangements and agreements, including
			 provisions to provide for responsibility of exporting countries to ensure the
			 safety of food.
					(2)Provisions for
			 electronic data sharing.
					(3)Provisions for
			 mutual recognition of inspection reports.
					(4)Training of
			 foreign governments and food producers on United States requirements for safe
			 food.
					(5)Recommendations to
			 harmonize requirements under the Codex Alimentarius.
					(6)Provisions for the
			 multilateral acceptance of laboratory methods and detection techniques.
					307.Inspection of
			 foreign food facilitiesChapter VIII (21 U.S.C. 381 et seq.), as
			 amended by section 305, is amended by inserting at the end the
			 following:
				
					808.Inspection of
				foreign food facilities
						(a)InspectionThe
				Secretary—
							(1)may enter into
				arrangements and agreements with foreign governments to facilitate the
				inspection of foreign facilities registered under section 415; and
							(2)shall direct
				resources to inspections of foreign facilities, suppliers, and food types,
				especially such facilities, suppliers, and food types that present a high risk
				(as identified by the Secretary), to help ensure the safety and security of the
				food supply of the United States.
							(b)Effect of
				inability To inspectNotwithstanding any other provision of law,
				food shall be refused admission into the United States if it is from a foreign
				facility registered under section 415 of which the owner, operator, or agent in
				charge of the facility, or the government of the foreign country, refuses to
				permit entry of United States inspectors, upon request, to inspect such
				facility. For purposes of this subsection, such an owner, operator, or agent in
				charge shall be considered to have refused an inspection if such owner,
				operator, or agent in charge refuses such a request to inspect a facility more
				than 48 hours after such request is
				submitted.
						.
			308.Third-party
			 accreditation of qualified auditors and audit agentsChapter VIII (21 U.S.C. 381 et seq.), as
			 amended by section 307, is further amended by adding at the end the
			 following:
				
					809.Third-party
				auditors and audit agents accreditation
						(a)DefinitionsIn this section:
							(1)Accreditation
				bodyThe term accreditation body means a recognized
				authority that performs accreditation of third-party auditors and audit
				agents.
							(2)Audit
				agentThe term audit agent means an individual who
				is qualified to conduct food safety audits, and who may be an employee or an
				agent of a third-party auditor.
							(3)Accredited audit
				agentThe term accredited audit agent means an audit
				agent accredited by an accreditation body under this section.
							(4)Accredited
				third-party auditorThe term accredited third-party
				auditor means a third-party auditor accredited by an accreditation body
				under this section.
							(5)Consultative
				auditThe term consultative audit means an audit of
				an eligible entity—
								(A)to determine
				whether such entity is in compliance with the provisions of this Act and with
				applicable industry standards and practices; and
								(B)the results of
				which are for internal facility purposes only.
								(6)Eligible
				entityThe term eligible entity means a foreign
				entity, including foreign facilities registered under section 415, in the food
				import supply chain that chooses to be audited by an accredited third-party
				auditor or audit agent.
							(7)Regulatory
				auditThe term regulatory audit means an audit of an
				eligible entity—
								(A)to determine
				whether such entity is in compliance with the provisions of this Act;
				and
								(B)the results of
				which determine—
									(i)whether an entity
				is eligible to receive a certification under section 801(p); and
									(ii)whether the
				entity is eligible to participate in the voluntary qualified importer program
				under section 806.
									(8)Third-party
				auditorThe term third-party auditor means a foreign
				government, foreign cooperative, or any other qualified third party, as the
				Secretary determines appropriate, that conducts audits of eligible entities to
				certify that such eligible entities meet the applicable requirements of this
				section.
							(b)System of
				accreditation
							(1)Accreditation
				bodies
								(A)Accreditation
				bodies recognitionNo later than 2 years after the date of
				enactment of the Safe Food Enforcement, Assessment, Standards and Targeting Act
				of 2009, the Secretary shall establish a system for the recognition of
				accreditation bodies that accredit third-party auditors and audit agents to
				certify that eligible entities meet the applicable requirements of this
				Act.
								(B)NotificationEach
				accreditation body recognized by the Secretary under this section shall submit
				to the Secretary a list of all accredited third-party auditors and audit agents
				accredited by such body.
								(C)Revocation of
				accreditation body recognitionThe Secretary shall promptly
				revoke the recognition of any accreditation body found not to be in compliance
				with the requirements of this section.
								(2)Model
				accreditation standardsThe Secretary shall develop model
				standards, including audit report requirements, and each recognized
				accreditation body shall ensure that third-party auditors and audit agents meet
				such standards in order to qualify as an accredited third-party auditor or
				audit agent under this section. In developing the model standards, the
				Secretary shall look to standards in place on the date of the enactment of this
				section for guidance, to avoid unnecessary duplication of efforts and
				costs.
							(c)Third-party
				auditors and audit agencies
							(1)Third-party
				auditor or audit agent accreditation requirements
								(A)Foreign
				governmentsPrior to accrediting a foreign government as an
				accredited third-party auditor, the accreditation body shall perform such
				reviews and audits of food safety programs, systems, and standards of the
				government as the Secretary deems necessary to determine that the foreign
				government is capable of adequately ensuring that eligible entities certified
				by such government meet the requirements of this Act with respect to food
				manufactured, processed, packed, or held for import to the United
				States.
								(B)Foreign
				cooperatives and other third partiesPrior to accrediting a
				foreign cooperative that aggregates the products of growers or processors, or
				any other third party that the Secretary determines appropriate to be an
				accredited third-party auditor or audit agent, the accreditation body shall
				perform such reviews and audits of the training and qualifications of auditors
				used by that cooperative or party and conduct such reviews of internal systems
				and such other investigation of the cooperative or party as the Secretary deems
				necessary to determine that each eligible entity certified by the cooperative
				or party has systems and standards in use to ensure that such entity meets the
				requirements of this Act.
								(2)Requirement to
				issue certification of eligible entities
								(A)In
				generalAn accreditation body may not accredit a third-party
				auditor or audit agent unless such third-party auditor or audit agent agrees to
				issue a written and electronic certification to accompany each food shipment
				for import into the United States from an eligible entity certified by the
				third-party auditor or audit agent, subject to requirements set forth by the
				Secretary. The Secretary shall consider such certificates when targeting
				inspection resources under section 421.
								(B)Purpose of
				certificationThe Secretary shall use evidence of certification
				provided by accredited third-party auditors and audit agents—
									(i)to
				determine the eligibility of an importer to receive a certification under
				section 801(p); and
									(ii)to determine the
				eligibility of an importer to participate in the voluntary qualified importer
				program under section 806.
									(3)Audit report
				requirements
								(A)Requirements in
				generalAs a condition of accreditation, an accredited
				third-party auditor or audit agent shall prepare the audit report for an audit,
				in a form and manner designated by the Secretary, which shall include—
									(i)the identity of
				the persons at the audited eligible entity responsible for compliance with food
				safety requirements;
									(ii)the dates of the
				audit;
									(iii)the scope of the
				audit; and
									(iv)any other
				information required by the Secretary that relates to or may influence an
				assessment of compliance with this Act.
									(B)Submission of
				reports to the secretary
									(i)In
				generalFollowing any accreditation of a third-party auditor or
				audit agent, the Secretary may, at any time, require the accredited third-party
				auditor or audit agent to submit to the Secretary an onsite audit report and
				such other reports or documents required as part of the audit process, for any
				eligible entity certified by the third-party auditor or audit agent. Such
				report may include documentation that the eligible entity is in compliance with
				any applicable registration requirements.
									(ii)LimitationThe
				requirement under clause (i) shall not include any report or other documents
				resulting from a consultative audit by the accredited third-party auditor or
				audit agent, except that the Secretary may access the results of a consultative
				audit in accordance with section 414.
									(4)Audit agent
				requirements
								(A)Public health
				risksIf, at any time during an audit, an accredited audit agent
				discovers a condition that could cause or contribute to a serious risk to the
				public health, the audit agent shall immediately notify the Secretary
				of—
									(i)the identification
				of the eligible entity subject to the audit; and
									(ii)such
				condition.
									(B)Audit
				typesAn accredited audit agent may perform consultative and
				regulatory audits of eligible entities.
								(C)LimitationsAn
				accredited audit agent may not perform a regulatory audit of an eligible entity
				if such agent has performed a consultative audit or a regulatory audit of such
				eligible entity during the previous 24-month period.
								(5)Conflicts of
				interest
								(A)Third-party
				auditorsAn accredited third-party auditor shall—
									(i)not be owned,
				managed, or controlled by any person that owns or operates an eligible entity
				to be certified by such auditor;
									(ii)in carrying out
				audits of eligible entities under this section, have procedures to ensure
				against the use of any officer or employee of such auditor that has a financial
				conflict of interest regarding an eligible entity to be certified by such
				auditor; and
									(iii)annually make
				available to the Secretary disclosures of the extent to which such auditor and
				the officers and employees of such auditor have maintained compliance with
				clauses (i) and (ii) relating to financial conflicts of interest.
									(B)Audit
				agentsAn accredited audit agent shall—
									(i)not own or operate
				an eligible entity to be certified by such agent;
									(ii)in carrying out
				audits of eligible entities under this section, have procedures to ensure that
				such agent does not have a financial conflict of interest regarding an eligible
				entity to be certified by such agent; and
									(iii)annually make
				available to the Secretary disclosures of the extent to which such agent has
				maintained compliance with clauses (i) and (ii) relating to financial conflicts
				of interest.
									(C)RegulationsThe
				Secretary shall promulgate regulations not later than 18 months after the date
				of enactment of the Safe Food Enforcement,
				Assessment, Standards, and Targeting Act of 2009 to ensure that
				there are protections against conflicts of interest between an accredited
				third-party auditor or audit agent and the eligible entity to be certified by
				such auditor or audit agent. Such regulations shall include—
									(i)requiring that
				audits performed under this section be unannounced;
									(ii)a
				structure, including timing and public disclosure, for fees paid by eligible
				entities to accredited third-party auditors or audit agents to decrease the
				potential for conflicts of interest; and
									(iii)appropriate
				limits on financial affiliations between an accredited third-party auditor or
				audit agent and any person that owns or operates an eligible entity to be
				certified by such auditor or audit agent.
									(6)Withdrawal of
				accreditationThe Secretary shall withdraw accreditation from an
				accredited third-party auditor or audit agent—
								(A)if food from an
				eligible entity certified by such third-party auditor or audit agent is linked
				to an outbreak of human or animal illness;
								(B)following a
				performance audit and finding by the Secretary that the third-party auditor or
				audit agent no longer meets the requirements for accreditation; or
								(C)following a
				refusal to allow United States officials to conduct such audits and
				investigations as may be necessary to ensure continued compliance with the
				requirements set forth in this section.
								(7)Neutralizing
				costsThe Secretary shall establish a method, similar to the
				method used by the Department of Agriculture, by which accredited third-party
				auditors and audit agents reimburse the Food and Drug Administration for the
				work performed to establish and administer the accreditation system under this
				section. The Secretary shall make operating this program revenue-neutral and
				shall not generate surplus revenue from such a reimbursement mechanism.
							(d)Eligible
				entities recertificationAn eligible entity shall apply for
				annual recertification by an accredited third-party auditor or audit agent if
				such entity—
							(1)intends to
				participate in voluntary qualified importer program under section 806;
				or
							(2)must provide to
				the Secretary a certification under section 801(p) for any food from such
				entity.
							(e)False
				statementsAny statement or representation made—
							(1)by an employee or
				agent of an eligible entity to an accredited third-party auditor or audit
				agent; or
							(2)by an accredited
				third-party auditor or an audit agent to the Secretary,
							shall be
				subject to section 1001 of title 18, United States
				Code..
			309.Jurisdiction;
			 authoritiesNothing in this
			 Act, or an amendment made by this Act, shall be construed to—
				(1)alter the
			 jurisdiction between the Secretary of Agriculture and the Secretary of Health
			 and Human Services, under applicable statutes and regulations;
				(2)limit the
			 authority of the Secretary of Health and Human Services to issue regulations
			 related to the safety of food under—
					(A)the Federal Food,
			 Drug, and Cosmetic Act (21 U.S.C. 301 et seq.) as in effect on the day before
			 the date of enactment of this Act; or
					(B)the Public Health
			 Service Act (42 U.S.C. 301 et seq.) as in effect on the day before the date of
			 enactment of this Act; or
					(3)impede, minimize,
			 or affect the authority of the Secretary of Agriculture to prevent, control, or
			 mitigate a plant or animal health emergency, or a food emergency involving
			 products regulated under the Federal Meat Inspection Act, the Poultry Products
			 Inspection Act, or the Egg Products Inspection Act.
				
